                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                               Criminal No. 5:16-CR-38-1FL
                                Civil No. 5:20-CV-251-FL



CAJRON RASAHN HUNTER,                        )
                                             )
                     Petitioner,             )
                                             )                      ORDER
      v.                                     )
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
                     Respondent.             )


        Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing § 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 2255 Proceedings, or to make such other response as appropriate to the above-

captioned § 2255 Motion to Vacate, Set Aside or Correct Sentence, within 40 days of the filing of

this order.

        SO ORDERED, this the 10th day of June, 2020.



                                              LOUISE W. FLANAGAN
                                              United States District Judge




              Case 5:16-cr-00038-FL Document 83 Filed 06/10/20 Page 1 of 1
